Title: To Thomas Jefferson from James Dinsmore, 16 October 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello Octr 16th. 1807
                        
                        Your favour of the 4th inst. is received. I have examined the windows you wish finished with venitian
                            blinds & find that all of them require three folds on each Side to fill up the window & barely three inches for them
                            to shut into, so that we cannot have them more than ⅞ of an inch thick, which will render it impracticable to use blinds:
                            the only windows in this house where they could be used are those of the Parlour & for them the shutters are already
                            made, besides they have out side blinds. Mr. Chisholms is 2d Coating the S.W. portico we will have the green house ready
                            for him in a few days; you expressed a wish to have the Sashes for poplar forest made of walnut if you still desire it
                            you will please to let me know that we may have the walnut got to kiln dry along with the plank. I would beg leave however
                            to observe that I am affraid there is none to be had about here but what is so much given to warp that it will render it
                            very unfit for that purpose. I am Sir with respect
                        
                            Jas. Dinsmore
                            
                        
                    